20-05027-rbk Doc#272 Filed 08/20/21 Entered 08/20/21 12:12:46 Main Document Pg 1 of
                                         5



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

In re:                                 §               Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §            Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                     §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE                  §
ROW as successors in interest to            §
BLACKDUCK PROPERTIES, LLC,                  §
     Plaintiffs                             §
                                            §
v.                                          §
                                            §
DMA PROPERTIES, INC., and                   §
LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
      Defendants                            §
_________________________________________________________________________
DMA PROPERTIES, INC                         §
      Cross-Plaintiff/Third Party Plaintiff §
v.                                          §
KRISJENN RANCH, LLC,                        §
KRISJENN RANCH, LLC-SERIES                  §
UVALDE RANCH, and KRISJENN                  §
RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                 §
LARRY WRIGHT, and JOHN TERRILL §
      Cross-Defendants/Third-Party          §
      Defendants

       KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH,
      AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN
                INTEREST TO BLACK DUCK PROPERTIES, LLC’S
                     FIRST AMENDED NOTICE OF APPEAL

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:

        Pursuant to 28 U.S.C. §158(a) and Rules 8001 and 8002 of the Federal Rules of Bankruptcy

  Procedure, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series


  Debtor’s Motion for Extension of Time to File Notice of Appeal                              1
20-05027-rbk Doc#272 Filed 08/20/21 Entered 08/20/21 12:12:46 Main Document Pg 2 of
                                         5



  Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively the “Debtors”) hereby

  appeal to the United State District Court for the Western District of Texas from the Summary

  Judgment, Final Judgment, the accompanying findings of fact and conclusions of law set out in

  the Opinion, and DMA Properties, Inc.’s award of Attorney’s Fees. Dkts. 110, 236, 237, and 267.

        The names of all parties to the foregoing pleadings appealed from and the names, addresses,

  and telephone numbers of their counsel of record are:

  Appellant/Plaintiff/Third-Party Defendants: KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series
  Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row:

        C. John Muller IV
        john.muller@cjma.law
        Ezekiel J. Perez
        zeke.perez@cjma.law
        CJ MULLER & ASSOCIATES, PLLC
        111 W. Sunset Rd.
        San Antonio, Texas 78209
        (210)664-5000

  Appellee/Defendant/Third Party Plaintiff: DMA Properties, Inc.

        Timothy Cleveland
        tcleveland@clevelandterrazas.com
        Austin Krist
        akrist@clevelandterrazas.com
        CLEVELAND TERRAZAS, PLLC
        4611 Bee Cave Rd.
        Austin, Texas 78746
        (512) 689-8698

        Christopher S. Johns
        cjohns@johnsandcounsel.com
        Christen Mason Hebert
        chebert@johnsandcounsel.com
        JOHNS & HEBERT, PLLC
        14101 Hwy 290 West, Suite 400A
        Austin, Texas 78737
        (512) 399-3150

        Natalie F. Wilson
        nwilson@langleybanack.com


  Debtor’s Motion for Extension of Time to File Notice of Appeal                                 2
20-05027-rbk Doc#272 Filed 08/20/21 Entered 08/20/21 12:12:46 Main Document Pg 3 of
                                         5



        LANGLEY & BANACK, INC.
        745 E. Mulberry, Suite 700
        San Antonio, Texas 78212
        (210) 736-6600

  Appellee/Defendant: Longbranch Energy, LP.

        Jeffery Duke
        jduke@dbmmlaw.com
        DUKE BANISTER MILLER & MILLER
        22310 Grand Corner Drive, Suite 110
        Katy, Texas 77494

  Interested Party: Larry Wright

        William P. Germany
        wgermany@bsklaw.com
        BAYNE, SNELL, & KRAUSE
        1250 N.E. Loop 410, Suite 725
        San Antonio, Texas 78209
        (210) 824-3278

  Interested Party: John Terrill, pro se

        12712 Arrowhead Lane
        Oklahoma City, Oklahoma 73120


        Debtors appeal the Summary Judgment, Opinion, Final Judgment and award of attorney’s

  fees entered on October 21, 2020, March 24, 2021, and August 6, 2021 attached hereto as Exhibits

  A, B ,C, and D. Dkts. 110, 236, 237, and 267.

        Dated: August 20, 2021.




                                           Signature on following page.




  Debtor’s Motion for Extension of Time to File Notice of Appeal                                3
20-05027-rbk Doc#272 Filed 08/20/21 Entered 08/20/21 12:12:46 Main Document Pg 4 of
                                         5



                                                  Respectfully submitted,

                                                  CJ MULLER & ASSOCIATES, PLLC

                                                  By: /s/ John Muller
                                                    C. John Muller IV
                                                    State Bar No. 24070306
                                                    john.muller@cjma.law
                                                    Ezekiel J. Perez
                                                    State Bar No. 24096782
                                                    zeke.perez@cjma.law
                                                    111 W. Sunset Rd.
                                                    San Antonio, TX 78209
                                                    Telephone: 210-664-5000
                                                    Facsimile: 210-899-1933

                                                  ATTORNEYS FOR DEBTORS




  Debtor’s Motion for Extension of Time to File Notice of Appeal                 4
20-05027-rbk Doc#272 Filed 08/20/21 Entered 08/20/21 12:12:46 Main Document Pg 5 of
                                         5



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 20th day of August 2021:

  Michael Black                                       Natalie Wilson
  BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
  750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
  San Antonio, Texas 78209                            San Antonio, TX 78212
  210-829-2022                                        210-736-6600
  210-829-2021 fax                                    lwilson@langleybanack.com
  mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
  Attorneys for Longbranch Energy, LP
  and DMA Properties, Inc.                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
  Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
  Christen Mason Hebert                               Katy, Texas 77494
  JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
  14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
  400A
  Austin, Texas 78737                                 William Germany
  512-399-3150                                        BAYNE, SNELL, & KRAUSE
  512-572-8005 fax                                    1250 NE Loop 410, Ste. 725
  cjohns@johnsandcounsel.com                          San Antonio, Texas 78209
  chebert@johnsandcounsel.com                         T- (210) 824-3278
                                                      F- (210) 824-3937
  Timothy Cleveland                                   wgermany@bskaw.net
  CLEVELAND | TERRAZAS PLLC                           Attorney for Larry Wright
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746                                 OFFICE OF THE UNITED STATES
  512-689-8698                                        TRUSTEE
  tcleveland@clevelandterrazas.com                    903 San Jacinto Blvd, Room 230
  Attorneys for DMA Properties, Inc.                  Austin, Texas 78701
                                                      shane.p.tobin@usdoj.gov
                                                      United States Trustee

                                                /s/ John Muller
                                               C. John Muller IV




  Debtor’s Motion for Extension of Time to File Notice of Appeal                                  5
